UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark one) /X/ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-165147-01 J.P. Morgan Chase Commercial Mortgage Securities Trust 2011-C5 (exact name of issuing entity as specified in its charter) J.P. Morgan Chase Commercial Mortgage Securities Corp. (exact name of the depositor as specified in its charter) JPMorgan Chase Bank, National Association (exact name of the sponsor as specified in its charter) New York38-3851352 (State or other jurisdiction of38-3851353 incorporation or organization)38-7003224 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD21045 (Address of principal executive(Zip Code) offices) Telephone number, including area code: (410) 884-2000 Securities registered pursuant to Section 12(b) of the Act: NONE. Securities registered pursuant to Section 12(g) of the Act: NONE. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. Not applicable. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Not applicable. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1)Any annual report to security holders; (2) Any proxy or information statement; and (3)Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not applicable. Explanatory Note The purpose of this Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 as filed with the Securities and Exchange Commission (the “SEC”) on July 27, 2012, is to file (i) the final, executed, Pooling and Servicing Agreement, dated September 1, 2011, among J.P. Morgan Chase Commercial Mortgage Securities Corp., as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, Wells Fargo Bank, National Association, as trustee and paying agent and Pentalpha Surveillance LLC, as senior trust advisor and (ii) the final, executed Mortgage Loan Purchase Agreement, dated September 29, 2011, between J.P. Morgan Chase Commercial Mortgage Securities Corp., as purchaser, and JPMorgan Chase Bank, National Association, as seller,listed as Exhibits 4 and 99.1, respectively, of the Exhibit List under Item 15(a)(3) of Part IV of the Annual Report on Form 10-K for the fiscal year ended December 31, 2011 for J.P. Morgan Chase Commercial Mortgage Securities Trust 2011-C5 (the “Original Form 10-K”) and to file the final, executed, Subservicing Agreement, dated September 1, 2011, between Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, and Keycorp Real Estate Capital Markets, Inc., as subservicer. No other changes have been made to the Original Form 10-K other than the furnishing of the exhibits described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Original Form 10-K or modify or update in any way disclosures made in the Original Form 10-K. PART I Item 1.Business. Omitted. Item 1A.Risk Factors. Omitted. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Omitted. Item 3.Legal Proceedings. Omitted. Item 4.Mine Safety Disclosures. Omitted. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted. Item 6.Selected Financial Data. Omitted. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. Omitted. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Omitted. Item 8.Financial Statements and Supplementary Data. Omitted. Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Omitted. Item 9A.Controls and Procedures. Omitted. Item 9A(T).Controls and Procedures. Omitted. Item 9B.Other Information. None. PART III Item 10.Directors, Executive Officers and Corporate Governance. Omitted. Item 11.Executive Compensation. Omitted. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Omitted. Item 13.Certain Relationships and Related Transactions, and Director Independence. Omitted. Item 14.Principal Accounting Fees and Services. Omitted. ADDITIONAL DISCLOSURE ITEMS FOR REGULATION AB Item 1112(b) of Regulation AB, Significant Obligor Financial Information. The InterContinental Hotel Chicago mortgage loan constitutes a significant obligor within the meaning of Item 1101(k)(2) of Regulation AB, as disclosed in the Prospectus Supplement filed with the SEC on September 26, 2011. In accordance with Item 1112(b) of Regulation AB, the unaudited net operating income of the significant obligor for the 2011 calendar year is $14,115,708 (after taking a deduction for furniture, fixtures and equipment reserves). SunTrust Bank, the Lessee at the mortgaged properties that secure the SunTrust Bank Portfolio I mortgage loan and the SunTrust Bank Portfolio II mortgage loan constitutes a significant obligor within the meaning of 1101(k)(2) of Regulation AB. Year-end financial information required under Item 1112(b) of Regulation AB can be found in the tables below. SunTrust Bank 303 Peachtreet Street, Northeast Atlanta, GA 30308 FDIC Certificate #: 867Bank Charter Class: SM DefinitionDollar figures in thousandsSunTrust Bank Atlanta, GA 31-Dec-11 Income and Expense(Year-to-date) 1Number of institutions reporting1 2Total interest income6,068,885 3Total interest expense866,833 4Net interest income5,202,052 5Provision for loan and lease losses1,523,048 6Total noninterest income2,462,938 7Fiduciary activities292,340 8Service charges on deposit accounts685,669 9Trading account gains & fees196,875 10 Additional noninterest income1,288,054 11 Total noninterest expense5,405,033 12 Salaries and employee benefits2,385,580 13 Premises and equipment expense534,892 14 Additional noninterest expense2,484,561 15 Pre-tax net operating income736,909 16 Securities gains (losses)26,480 17 Applicable income taxes90,419 18 Income before extraordinary items672,970 19 Extraordinary gains - net0 20 Net income attributable to bank663,517 21 Net income attributable to noncontrolling interests9,453 22 Net income attributable to bank and672,970 noncontrolling interests 23 Net charge-offs2,040,203 24 Cash dividends0 25 Sale, conversion, retirement of capital stock, net0 26 Net operating income649,668 Memo: Interest income and expense in foreign offices Gross fiduciary and related services income SunTrust Bank 303 Peachtreet Street, Northeast Atlanta, GA 30308 FDIC Certificate #: 867Bank Charter Class: SM DefinitionDollar figures in thousandsSunTrust Bank Atlanta, GA 31-Dec-11 Assets and Liabilities(Year-to-date) 1Total employees (full-time equivalent)27,083 2Total assets171,291,705 3Cash and due from depository institutions3,690,898 4Interest-bearing balances1,567,788 5Securities25,297,587 6Federal funds sold & reverse repurchase agreements319,823 7Net loans & leases122,179,964 8Loan loss allowance2,455,901 9Trading account assets3,844,200 10 Bank premises and fixed assets1,382,678 11 Other real estate owned627,467 12 Goodwill and other intangibles6,821,365 13 All other assets7,127,723 14 Total liabilities and capital171,291,705 15 Total liabilities150,644,309 16 Total deposits129,833,181 17 Interest-bearing deposits94,988,059 18 Deposits held in domestic offices129,779,968 19 % insured83.80% 20 Federal funds purchased & repurchase agreements1,742,552 21 Trading liabilities1,408,527 22 Other borrowed funds12,804,420 23 Subordinated debt1,760,241 24 All other liabilities3,095,388 25 Total equity capital20,647,396 26 Total bank equity capital20,538,839 27 Perpetual preferred stock0 28 Common stock21,600 29 Surplus13,233,460 30 Undivided profits7,283,779 31 Noncontrolling interests in consolidated subsidiaries108,557 Memoranda: 32 Noncurrent loans and leases4,932,399 33 Noncurrent loans that are wholly or partially1,987,032 guaranteed by the U.S. government 34 Income earned, not collected on loans740,734 35 Earning assets151,729,105 36 Long-term assets (5+ years)45,770,000 37 Average Assets, year-to-date166,176,298 38 Average Assets, quarterly168,888,876 39 Total risk weighted assets131,092,580 40 Adjusted average assets for leverage capital161,372,774 purposes 41 Life insurance assets659,344 42 General account life insurance assets378,039 43 Separate account life insurance assets143,124 44 Hybrid life insurance assets138,181 45 Volatile liabilities12,764,987 46 Insider loans99,944 47 FHLB advances7,027,409 48 Loans and leases held for sale1,949,872 49 Unused loan commitments57,632,901 50 Tier 1 (core) risk-based capital14,026,498 51 Tier 2 risk-based capital3,182,583 52 Total unused commitments57,632,901 53 Derivatives309,266,486 Total assets and liabilities in foreign offices Restructured Loans and leases Past due and nonaccrual assets Fiduciary and related services Carrying amount of assets covered by FDIC loss share agreements Item 1114(b)(2) of Regulation AB, Significant EnhancementProvider Financial Information. No entity or group of affiliated entities provides any external credit enhancement or other support for the certificates within this transaction as described under Item 1114 (a) of Regulation AB. Item 1115(b) of Regulation AB, Certain Derivatives Instruments (Financial Information). No entity or group of affiliated entities provides any derivative instruments or other support for the certificates within this transaction as described under Item 1115 of Regulation AB. Item 1117 of Regulation AB, Legal Proceedings. The registrant knows of no material pending legal proceedings involving the Trust and all parties related to such Trust, other than routine litigation incidental to the duties of those respective parties. Item 1119 of Regulation AB, Affiliations and Certain Relationships and Related Transactions. The information regarding this Item has been previously filed in a 424(b)(5) filing dated September 26, 2011. Item 1122 of Regulation AB, Compliance with Applicable Servicing Criteria. The reports on assessment of compliance with the servicing criteria for asset-backed securities and the related attestation reports on such assessments of compliance are attached hereto under Item 15. The following material instance of non-compliance has been disclosed by Wells Fargo, National Association in its capacity as Trustee and Paying Agent: Material Instances of Noncompliance by the Company Management's assessment of compliance with the Applicable Servicing Criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB as of December 31, 2011 and for the Period, disclosed that material noncompliance occurred with servicing criteria 1122(d)(3)(i)(B) and 1122(d)(3)(ii), as fol1ows: * With respect to servicing criterion 1122(d)(3)(i)(B), certain reports to investors did not provide information calculated in accordance with the terms specified in the transaction agreements. * With respect to servicing criterion 1122(d)(3)(ii), certain amounts due to investors were not allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. Management's Discussion on Material Instances of Noncompliance by the Company Disclosure: During the Period, (i) certain amounts allocated and remitted to investors were not calculated in accordance with the terms specified in the transaction agreements, and (ii) certain reports to investors did not provide information calculated in accordance with the terms specified in the transaction agreements with respect to waterfall calculations and/or reporting disclosures. As part of its assessment of compliance with the Applicable Servicing Criteria, Management identified that in certain instances the material noncompliance reported in Schedule A hereto was attributable to errors in the models impacting payments to investors and reporting disclosures, including those for a subset of RMBS transactions in the Platform that contain multi-group features, herein referred to as "Subject Transactions". As Management has determined the modeling errors for Subject Transactions to be the most significant issue resulting in material instances of noncompliance, Management's analysis of this issue's impact on the Platform for the Period is described below in the "Scope". Scope: Management reviewed all of the distributions to investors during the Period for the Subject Transactions and all of the models used to prepare reports to investors for the Subject Transactions and determined that (i) the total dollar amount of payment errors in excess of $5,000 for any particular distribution during the Period when aggregating the payment errors for each affected CUSIP, herein referred to as "Disclosed Errors", for the Subject Transactions represented approximately one one-thousandth of one percent (.001%) of the total dollar amount allocated and remitted to investors in all transactions across the Platform during the Period, (ii) the tranches with payment errors above $200 for the Subject Transactions with Disclosed Errors comprised less than one-tenth of one percent (0.1%) of the number of tranches in the Platform as of December 31, 2011, (iii) there were 17 Subject Transactions with Disclosed Errors comprising less than one percent (1%) of the total number of transactions in the Platform as of December 31, 2011, and (iv) 340 of the Subject Transactions, including those transactions with Disclosed Errors, required model revisions. Remediation: For each of the instances of material noncompliance identified by Management, including Subject Transactions, adjustments have been made to the waterfall models, as applicable so that the models, in all material respects, are expected to prepare the investor reports in accordance with the terms specified in the transaction agreements. Revisions also have been made so that the investor reports associated with the instances of material noncompliance are expected to provide information that is, in all material respects, calculated in accordance with the terms specified in the transaction agreements. Item 1123 of Regulation AB, Servicer Compliance Statement. The servicer compliance statements are attached hereto under Item 15. Part IV Item 15. Exhibits, Financial Statement Schedules. (a) Exhibits. (4) Pooling and Servicing Agreement, dated September 1, 2011, among J.P. Morgan Chase Commercial Mortgage Securities Corp., as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, Wells Fargo Bank, National Association, as trustee and paying agent and Pentalpha Surveillance LLC, as senior trust advisor. (31) Rule 13a-14(d)/15d-14(d) Certification. (33) Reports on assessment of compliance with servicing criteria for asset-backed securities. 33.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 33.2 Midland Loan Services, Inc. as Master Servicer 33.3 Pentalpha Surveillance LLC as Senior Trust Advisor 33.4 Torchlight Loan Services, LLC as Special Servicer 33.5 Wells Fargo Bank, N.A. as Trustee 33.6 Wells Fargo Bank, N.A. as Paying Agent 33.7 Wells Fargo Bank, N.A. as Custodian (34) Attestation reports on assessment of compliance with servicing criteria for asset-backed securities. 34.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 34.2 Midland Loan Services, Inc. as Master Servicer 34.3 Pentalpha Surveillance LLC as Senior Trust Advisor 34.4 Torchlight Loan Services, LLC as Special Servicer 34.5 Wells Fargo Bank, N.A. as Trustee 34.6 Wells Fargo Bank, N.A. as Paying Agent 34.7 Wells Fargo Bank, N.A. as Custodian (35) Servicer compliance statement. 35.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 35.2 Midland Loan Services, Inc. as Master Servicer 35.3 Torchlight Loan Services, LLC as Special Servicer 35.4 Wells Fargo Bank, N.A. as Trustee 35.5 Wells Fargo Bank, N.A. as Paying Agent (99.1) Mortgage Loan Purchase Agreement, dated as of September 1, 2011, between JPMorgan Chase Bank, N.A. and J.P. Morgan Chase Commercial Mortgage Securities Corp., relating to the mortgage loans sold to the depositor by JPMorgan Chase Bank, N.A. (99.2) Subservicing Agreement, dated as of September 1, 2011, between Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, and KeyCorp Real Estate Capital Markets, Inc., as subservicer. (b) Not applicable. (c) Omitted. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. J.P. Morgan Chase Commercial Mortgage Securities Corp. (Depositor) /s/ Brian Baker Brian Baker, President and Chief Executive Officer (senior officer in charge of securitization of the depositor) Date:July 27, 2012 Exhibit Index Exhibit No. (4) Pooling and Servicing Agreement, dated September 1, 2011, among J.P. Morgan Chase Commercial Mortgage Securities Corp., as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Torchlight Loan Services, LLC, as special servicer, Wells Fargo Bank, National Association, as trustee and paying agent and Pentalpha Surveillance LLC, as senior trust advisor. (31) Rule 13a-14(d)/15d-14(d) Certification. (33) Reports on assessment of compliance with servicing criteria for asset-backed securities. 33.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 33.2 Midland Loan Services, Inc. as Master Servicer 33.3 Pentalpha Surveillance LLC as Senior Trust Advisor 33.4 Torchlight Loan Services, LLC as Special Servicer 33.5 Wells Fargo Bank, N.A. as Trustee 33.6 Wells Fargo Bank, N.A. as Paying Agent 33.7 Wells Fargo Bank, N.A. as Custodian (34) Attestation reports on assessment of compliance with servicing criteria for asset-backed securities. 34.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 34.2 Midland Loan Services, Inc. as Master Servicer 34.3 Pentalpha Surveillance LLC as Senior Trust Advisor 34.4 Torchlight Loan Services, LLC as Special Servicer 34.5 Wells Fargo Bank, N.A. as Trustee 34.6 Wells Fargo Bank, N.A. as Paying Agent 34.7 Wells Fargo Bank, N.A. as Custodian (35) Servicer compliance statement. 35.1 KeyCorp Real Estate Capital Markets, Inc. as Additional Servicer 35.2 Midland Loan Services, Inc. as Master Servicer 35.3 Torchlight Loan Services, LLC as Special Servicer 35.4 Wells Fargo Bank, N.A. as Trustee 35.5 Wells Fargo Bank, N.A. as Paying Agent (99.1) Mortgage Loan Purchase Agreement, dated as of September 1, 2011, between JPMorgan Chase Bank, N.A. and J.P. Morgan Chase Commercial Mortgage Securities Corp., relating to the mortgage loans sold to the depositor by JPMorgan Chase Bank, N.A. (99.2) Subservicing Agreement, dated as of September 1, 2011, between Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, and KeyCorp Real Estate Capital Markets, Inc., as subservicer.
